DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/AU2017/050078, filed 30 January 2017, which claims the benefit of foreign priority from Australian Application no. 2016900289 filed 29 January 2016.

Information Disclosure Statement
The information disclosure statements filed 24 September 2020 and 27 August 2019 have been considered.

Election/Restrictions
Applicant's election with traverse of Group In, claims 1-14, in the reply filed on 25 March 2021 is acknowledged.  The traversal is on the ground(s) that 1. The amendment to claims incorporate subject matter directed to unified inventions, and 2. The restriction was improper based on misapplied legal standard owing to the national stage phase of invention.  Upon review, Applicant’s traversal is found persuasive.
The requirement is therefore WITHDRAWN, and claims 1-21 are subject to examination.

Response to Amendment
The preliminary amendment filed 7 August 2019 and amendment in response to the restriction requirement have been acknowledged.  Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothandaraman et al. (US Publication no. 2016/0022995) in view of Moffitt et al. (US Publication no. 2016/0096025).
In regard to claims 1, 15, and 21, Kothandaraman et al. disclose a system and method of providing electrical therapeutic stimulation, wherein devices and methods are implemented for receiving data indicative of feedback associated with a patient rating of the therapeutic stimulation (para 3, 4, and 36).  Kothandaraman et al. provides: an implantable control module 102 (e.g., an implantable stimulator) connected to one or 
Kothandaraman et al. is considered to substantially suggest the invention as claimed however, does not teach the following features: receiving additional data indicative of feedback associated with another patient rating of the adjusted therapeutic stimulation from the patient via the patient input device, and executing a machine learning algorithm based on the stimulation parameters and received data indicative of feedback, to determine preferred stimulation parameters.  Moffitt et al. in a similar field of endeavor, of using feedback to adjust stimulation teaches that it is known to receive additional data indicative of feedback associated with another patient rating of the adjusted therapeutic stimulation from the patient via the patient input device (para 70).  This is considered advantageous in that it would allow a user to further rate the effect of the adjustment. Kothandaraman et al. may be considered to suggest this, since it is taught that a figure of merit may be based on several ratings from a user (para 61). Additionally, Moffitt et al. teach that step of executing a machine learning algorithm based on the stimulation parameters and received data indicative of feedback, to determine preferred stimulation parameters (para 66).  The machine learning technique is known in the art for aiding in optimization of parameters.  Further, Kothandaraman et al. incorporates an algorithm that aggregates information and the patient feedback in order to guide parameter adjustment (para 68 and 71).  The algorithm taught here is considered to be analogous to the machine learning technique.  
Modification of Kothandaraman et al. to obtain additional patient feedback on adjusted stimulation parameters is considered to have been obvious to one of ordinary 
In regard to claims 2 and 3, In Kothandaraman et al. a patient enters feedback, or figures or merit/ratings via either patient user interface 105 or external programming unit 106 (para 51-53, 59, 60).  It is further taught and suggested that the patient feedback may be transmitted to and received by implanted control module 102 which may use and analyze the information to adjust parameters (para 68 and 72).
In regard to claims 4, 16, and 18, Kothandaraman et al. provides automatic adjustment of the stimulation parameters (para 68) and teaches that a figure of merit may be based on several ratings from a user, suggesting repeated ratings to provide additional input for parameter optimization by the algorithm (para 61).  Moffitt et al. is relied on to teach subsequent patient feedback following parameter adjustment (para 70).  The teachings of Kothandaraman et al. in view of Moffitt et al. are considered to suggest the claim.


In regard to claim 6, in Kothandaraman et al. a patient enters feedback, or figures or merit/ratings via either patient user interface 105 or external programming unit 106 which may be used and analyze by the implanted control module 102 to adjust parameters (para 51-53, 59, 60, 68 and 72).
	In regard to claim 7, Kothandaraman et al. does not explicitly teach the step of applying the adjusted stimulation parameters, however in view of the scope and intent of the reference, the function is considered to be implicit.	
	In regard to claims 8, 9, and 20, Kothandaraman et al. may request feedback from the patient by either the external programming unit 106 or patient interface unit 105, wherein such request is considered indicative that the system is receptive to receiving feedback (para 7, 8, 12, and 62).  The request is considered comprise any equivalent means for providing notification such as text, visual, vibrational, or acoustic.  Either unit 105 or 106 is considered capable of providing the notification indication since Kothandaraman et al. teach that the units may comprise computers, tablets, mobile telephones, remote control, PDA, etc (para 43).
	In regard to claims 10 and 17, in Kothandaraman et al. at least in some embodiments, the system may store different therapeutic options, figures of merit 
	In regard to claims 11-13, Kothandaraman et al. the implanted control module 102 may store figures of merit and therapeutic options (i.e., considered parameters) (para 67).  The control module 102 may also store parameters in relation to clinical effects observed by the patient or clinician (para 67).  The figures of merit or ratings may be a numerical value, alphanumeric rating, or other suitable rating mechanism (para 60 and 61; such descriptors of Kothandaraman et al. are considered to anticipate the numerical rating with positive or negative connotations).  Additionally, it is considered to be common sense to associate the preferred or most effective parameters with the best rating, wherein the best rating being the highest or most positive is considered to be based on choice for organization.  However, this is suggested by the reference at paragraph 61 that preferred outcomes may add more value (i.e., higher rating), and/or negative value may be imposed due to certain side effects.
	In regard to claim 14, in Kothandaraman et al., the figures of merit apply weightings to different parameters based on preferred clinical outcomes, presence of side effects, power consumption, etc (para 61).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 April 2021